DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.
The applicant argues: While Nagahara describes splitting a stroke into slices each including coordinate data (Figs. 3 and 5-7; pars. 74, 78-80 and 94), Nagahara does not teach or suggest associating "metadata information with the two slice objects, wherein the metadata information is different from the coordinate data included in the two slice objects" as claimed.
The examiner respectfully disagrees: Nagahara does teach or suggest associating "metadata information with the two slice objects, wherein the metadata information is different from the coordinate data included in the two slice objects" as claimed (see figs. 3 and 5-7 and pars. 65-67).
The applicant argues: While Nagahara describes transmitting an instruction to perform a slicing 
operation at another terminal (Fig. 12A; pars. 129-130 and 137-138), Nagahara is silent as to the details now additionally recited in claims 10 and 16, as amended. 
The examiner respectfully disagrees: -determining whether the rest of the processors support a slicing operation based on the slicing stroke object; and -if at least one of the rest of the processors is determined to not support the slicing operation, transmitting the slice objects to the at least one of the rest of the processors would have been obvious to one of ordinary skill in the art (see the detailed action below). 


Terminal Disclaimer
The terminal disclaimer filed on 11/23/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/450,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6 and 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara US 2011/0126129 A1 (from ids dated 9/9/19).
Nagahara teaches: 1.   A method implemented by computer-executable instructions loaded to one or more processors, which are coupled to one or more memory devices and used to manipulate ink data including a plurality of stroke objects, the method comprising: 
deriving an intersection between a target stroke object and a slicing stroke object (figs. 3 and 5-7 see also pars. 74, 78-80 and 94); 
slicing the target stroke object at the derived intersection to generate two objects from the target stroke object, wherein the two objects include coordinate data (figs. 6-7see also pars. 78-80); and 
associating metadata information with the two objects, respectively, wherein the metadata information is different from the coordinate data included in the two objects (figs. 3 and 5-7 see also pars. 65-67; 65 “...information may include...image generation time, image updating time...”). 
Nagahara doesn't teach, slice objects however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.

Regarding claim 2, Nagahara teaches: 2.   The method, wherein the slicing stroke object is based 
on coordinates data inputted by a user operating an electronic pen on a sensor surface, on which the target stroke object is displayed and which is coupled to the one or more processors (fig. 1 see par. 59; fig. 2 see par. 61; fig. 3 see par. 63). 

Regarding claim 4, Nagahara teaches: 4.   The method, wherein the same metadata information is associated with both of the two objects (see pars. 65 and 80). 
Nagahara doesn't teach, slice objects however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.


Regarding claim 5, Nagahara teaches: 5.   The method, wherein first metadata information associated with the target stroke object is associated with the two objects, respectively (see pars. 66 and 80).
Nagahara doesn't teach, slice objects however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.

Regarding claim 6, Nagahara teaches: 6.   The method, wherein second metadata information associated with the slicing stroke object is associated with the two objects, respectively (see pars. 65-67 and 80).
Nagahara doesn't teach, slice objects however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.


Regarding claim 8, Nagahara teaches: 8.   The method, further comprising: 
determining that the ink data including the target stroke object is displayed on two or more sensor surfaces coupled to the one or more processors (figs. 11A-11B, 12A-12B see also pars. 133-138); 
(fig. 12A: S31-S32 see also par. 128); and 
transmitting instructions to display the two objects on the rest of the sensor surfaces (fig. 12A see pars. 129-130 and 137-138). 
Nagahara doesn't teach, slice objects however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.

Regarding claim 9, Nagahara teaches: 9.   The method, wherein the transmitting of the instructions to display the two objects on the rest of the sensor surfaces includes transmitting the slicing stroke object (fig. 12A see pars. 129-130). 
Nagahara doesn't teach, slice objects however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.

Regarding claim 10, Nagahara teaches: 10.  A method implemented by computer-executable instructions loaded to two or more processors, which are respectively coupled to two or more sensor surfaces and are used for manipulating ink data including a plurality of stroke objects, the method comprising: 
determining that a target stroke object of the ink data is displayed on the two or more sensor surfaces, respectively (figs. 11A-11B, 12A-12B see also pars. 133-138); 
(figs. 6-7 see also pars. 78-80); 
transmitting an instruction to display the two objects on the rest of the sensor surfaces respectively coupled to the rest of the processors, wherein the instruction includes the slicing stroke object (fig. 12A see also pars. 129-130 and 137-138); 
the rest of the processors respectively executing the instruction including the slicing stroke object to generate and display the two objects on the coupled sensor surface (fig. 12A see also pars. 129-130 and 137-138). 
Nagahara doesn't teach, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects; determining whether the rest of the processors support a slicing operation based on the slicing stroke object; and if at least one of the rest of the processors is determined to not support the slicing operation, transmitting the slice objects to the at least one of the rest of the processors for display with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.
Nagahara doesn't teach, instruction message however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instruction message with Nagahara the motivation being to minimize transmission latency and increase communication robustness and thereby provide convenience to the user.


Regarding claim 11, Nagahara teaches: 11.  The method, wherein the instruction does not include the two objects (see pars. 129-130). 
Nagahara doesn't teach, instruction message however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instruction message with Nagahara the motivation being to minimize transmission latency and increase communication robustness and thereby provide convenience to the user.
Nagahara doesn't teach, slice objects however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.

Regarding claim 12, Nagahara teaches: 12.  The method, wherein the instruction includes the slicing stroke object used to slice the target stroke object (fig. 12A see also pars. 129-130). 
Nagahara doesn't teach, instruction message and a type field indicating that the instruction message includes the slicing stroke object, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine instruction message and type field indicating that the instruction message includes the slicing stroke object with Nagahara the motivation being to minimize transmission latency and increase communication robustness and thereby provide convenience to the user.

Regarding claim 13, Nagahara teaches: 13.  The method, further comprising: 
transmitting the two objects to a processor that is coupled to the two or more processors after the slicing of the target stroke object is completed, to display the two objects on sensor surface coupled to the processor (fig. 12A see also pars. 129-130 and 137-138).
Nagahara doesn't teach, slice objects however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine slice objects with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.
Nagahara doesn't teach, transmitting the two slice objects to a new processor that is newly coupled to the two or more processors after the slicing of the target stroke object is completed, to display the two slice objects on a new sensor surface coupled to the new processor however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the two slice objects to a new processor that is newly coupled to the two or more processors after the slicing of the target stroke object is completed, to display the two slice objects on a new sensor surface coupled to the new processor with Nagahara the motivation being to improve the storage, processing and transmission of image drawing data and thereby provide convenience to the user.

Regarding claim 15, Nagahara teaches: 15.  The method, wherein the slicing stroke object is based on coordinates data inputted by a user operating an electronic pen on the one of the sensor surfaces (fig. 1 see par. 59; fig. 2 see par. 61; fig. 3 see par. 63).

Claim 16 is analogous to claim 10 and is therefore rejected using the same rationale. Claim 16 further requires a non-transitory computer readable medium, which is also taught by Nagahara (see par. 16).
Claim 17 is analogous to claim 11 and is therefore rejected using the same rationale. 

Claim 18 is analogous to claim 12 and is therefore rejected using the same rationale. 

Claim 19 is analogous to claim 13 and is therefore rejected using the same rationale. 
Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara in view of Smirnov US 2005/0088426 A1.

Regarding claim 3, Nagahara doesn’t teach however the analogous prior art Smirnov teaches: 3.   The method, wherein the metadata information includes at least one piece of information selected from pen ID information, author information, date and time information, and GPS location information (see par. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the metadata information includes at least one piece of information selected from pen ID information, author information, date and time information, and GPS location information as shown in Smirnov with Nagahara for the benefit of providing an improved approach to erasing ink strokes that more closely mirrors the process and display of erasing actual ink (par. 7).

Regarding claim 7, Smirnov (with the same motivation from claim 3) teaches first and second metadata information associated with strokes (Smirnov: see par. 24).
Nagahara in view of Smirnov doesn’t teach however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method, further comprising: selecting one of first metadata information associated with the target stroke object or second metadata information associated with the slicing stroke object; in response to selecting the first metadata information, associating the first metadata information with the two slice objects, respectively; and in response to selecting the second metadata information, associating the second metadata information with the two slice objects, respectively with Nagahara in view of Smirnov the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612